             Case 3:21-cv-01707-EMC Document 14 Filed 03/31/21 Page 1 of 3




 1   Scott R. Raber (SBN 194924)
     scott.raber@rimonlaw.com
 2
     Matthew H. Poppe (SBN 177854)
 3   matthew.poppe@rimonlaw.com
     RIMON, P.C.
 4   800 Oak Grove Avenue, Suite 250
     Menlo Park, CA 94025
 5   Telephone: 415.693.9208
 6   Attorneys for Defendant
     SIMON LANCASTER
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12

13   APPLE INC., a California corporation,               CASE NO.: 3:21-cv-01707-EMC

14                                                       NOTICE OF APPEARANCE BY SCOTT R.
                          Plaintiff,                     RABER ON BEHALF OF DEFENDANT
15                                                       SIMON LANCASTER
            v.
16
     SIMON LANCASTER, an individual,
17                                                       Hon. Edward M. Chen

18                        Defendant.

19

20

21

22

23

24

25

26

27

                                            NOTICE OF APPEARANCE
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 14 Filed 03/31/21 Page 2 of 3




 1   TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
 2          PLEASE TAKE NOTICE that Scott R. Raber of RIMON, P.C., hereby enters an
 3   appearance as counsel for Defendant Simon Lancaster in the above-referenced action. Please serve
 4   said counsel with all pleadings and notices in this action.
 5          Scott R. Raber (SBN 194924)
 6          scott.raber@rimonlaw.com
            RIMON, P.C.
 7          800 Oak Grove Avenue, Suite 250
            Menlo Park, CA 94025
 8          Telephone:     415.693.9208
 9

10   Dated: March 31, 2021                                   RIMON, P.C.

11
                                                             /s/ Scott R. Raber__________________
12                                                           Scott R. Raber (SBN 194924)
                                                             scott.raber@rimonlaw.com
13                                                           Matthew H. Poppe (SBN 177854)
14                                                           matthew.poppe@rimonlaw.com
                                                             RIMON, P.C.
15                                                           800 Oak Grove Avenue, Suite 250
                                                             Menlo Park, CA 94025
16                                                           Telephone:      415.693.9208
                                                             Attorneys for Defendant
17                                                           SIMON LANCASTER
18

19

20

21

22

23

24

25

26

27                                                       1
                                               NOTICE OF APPEARANCE
                                 Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
              Case 3:21-cv-01707-EMC Document 14 Filed 03/31/21 Page 3 of 3




                                       CERTIFICATE OF SERVICE
 1

 2
            I hereby certify that on March 31, 2021 the within document was filed with the Clerk of the
 3
     Court using CM/ECF, which will send notification of the filing to all attorneys of record in this case.
 4

 5

 6
                                                            /s/ Scott R. Raber
 7                                                          Scott R. Raber

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                      2
                                              NOTICE OF APPEARANCE
                                Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
